Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 21, Tsuzaki et al. (U.S. App. 2010/0302203) teaches a method for mitigating noise in a system (see Para. 11 noise for frames), comprising: receiving a plurality frames (see Para. 11 multiple input frames), each frame being received by receiving a plurality of signals at a plurality of receivers (see Fig. 2 multiple receiving pixels) over a period of time (see Figs. 12 and 13A successive frames across time); for each of a plurality of successive frames: using the threshold determining whether noise is present in the frame (see at least Para. 93-94 and Fig. 13A suspending processing of dissimilar noisy touch point frames to exclude the noise); where noise is present in a frame, discarding the frame; where noise is not present in a frame, using the frame to determine touch events (see at least Para. 87, 93-94 and Fig. 13A suspending processing of dissimilar noisy touch point frames and removing frames in the interpolation process).  
Liu et al. (U.S. App. 2013/0328823) teaches the threshold is a baseline (see Figs. 10 and Para. 31 touch baseline) and establishing a baseline from a plurality of frames (see Para. 11-14 reclaibrate across multiple frames).
Snelgrove (U.S. App. 2016/0103525) teaches the signals are frequency orthogonal signals and wherein each of the plurality of frequency orthogonal signals is 
Applicant’s assertion the claim requires removing an entire frame from consideration when noise is detected in it is found persuasive and does not appear in the cited art. Other independent claims are allowed for similar reasons. The cited art also appears to not render obvious Claim 31 requiring selecting a nearby neighbor receiver to the first receiver; determine a difference between the frame for the nearby neighbor receiver and the reference frame for the nearby neighbor receiver; and remove the difference from the potential touch event at the first receiver prior to identifying a touch event in the frame for each of the plurality of receivers. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694